DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0099819 A to Schroder et al. (hereinafter Schroder).

Regarding claims 1-6, and 9-13, Schroder teaches a (meth)acrylic system comprising component A which contains 30-100 wt% of (meth)acrylate), 0.2-50 wt% of urethane (meth)acrylate), 0-35 wt% of vinyl esters, and 0-35 wt% of vinyl aromatics (para 95-99), component B which contains a polymer or prepolymer (para 220-222), component C which contains a redox curing/catalyst system (para 18) and component E which contains fillers such has hollow microspheres (para 267-270). The above urethane methacrylate has the formula 
    PNG
    media_image1.png
    48
    340
    media_image1.png
    Greyscale
, wherein R1 is hydrogen or methyl, R2 is a linear or branched alkylene residue having 2-6 carbons, Q and Q’ are aliphatic or cycloaliphatic 6-18 carbon atoms, and Ra4 is derived from a polyesterdiol having a mw of 1000-20000, and m is 0-10, (para 153-160), which meets the claimed urethane methacrylate formula.
Specifically, in example 6 (B6), 40 parts of a binder comprising 18% polymethyl methacrylate (PMMA), 66% methyl methacrylate (MMA)+, 5% triethylene glycol dimethyacrylate and 9% urethane methacrylate, is mixed with 54 parts of mica, 6 parts of hollow copolymer microspheres (para 428-445). The above triethylene glycol dimethyacrylate meets the claimed vinyl ester, the above PMMA and MMA  meets the ethylenically unsaturated compound (B), and the above hollow copolymer microspheres meets the claimed hollow body. The above also correlates to mass ratio of 3.6 parts of urethane methacrylate to 2 parts vinyl ester, (i.e. 72:35 mass ratio), 34.2 parts of (C) to 6 parts of (A), (i.e. 85 per 15 which meets the claimed range. The above mixture is applied to a molding and cured.
Schroder also teaches that the fillers E), such as the hollow microspheres may be used in an amount of 1-25 wt% of the sum of A-E (para 286), which overlaps and meets the claimed range of 0.7-9 parts per 100 parts (i.e. 0.695-8.26 wt% of hollow body) (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	
The above 30-100 wt% of (meth)acrylate), and 0.2-50 wt% of urethane (meth)acrylate also overlaps and meets the mass range of compound C to compound A of claim 3.

Regarding claim 7, Schroder teaches the polyesterdiols are obtained from reacting a linear C2-44alkyldiols with C2-C44 alkyldicarboxylic acids (para 163-166) , which meets the claimed aliphatic glycol and dibasic acid.

Regarding claim 8, Schroder teaches the component B can be an epoxy(meth)acrylate (para 222), which is a suitable monomer that would dissolve component A to adjust viscosity, improve curing and impart flexibility (para 222), and meets claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766